 

 

Case 1:16-cv-09517-LAK-KHP Document 271 Filed 11/i9t9c RBOEY1 of 1
+ UMENT
-LECTRONICABLY FILED
AO 85A (Rev, 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magisteate Fudge . 80C Hi
SATE FILED:
UNITED STATES DISTRICT COURE

for the
Southern District of New York

  
 
 

 

 

Daniel Kleeberg et al.
Plaintiff

 

v. Civil Action No,  16-ev-9517(LAK)(KAP)
Lester Eber et al.
Defendant

 

Snel Neh et et

NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability, A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to havea .
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

Motions; All Motions for Summary Judgment

 

 

 

 

 

Printed names of parties and attorneys Signatures of parties or atforneys Dates
Plaintiffs Daniel Kleeberg, Lisa Stein, and /s Brian C. Brook 41/07/2019
Audrey Hays . .

we : oF nee ae — : P wee cat ae wh ee ce eee - -
Defendants Lester Eber, Wendy Eber, and ZV f | i ife {2 he 19
Alexbay, LLC a fhe fos RED ot

  

Defendant Estate of Elliott W. Gumaer, Jr /s Robert B. Calihan 14/12/2019

Amended Reference Order

 
 

{T 1S ORDERED: The motions are referred to a United States magistrate judge
enter a final order on the motions identified above in accordance with 28 U.S.C. § 6366).

conduct all proc

    

pie: NOV 1-8 2819 , { fh

‘ict Judge 's sig. f
LEWIS A, KAPLAN, USDI

~~ Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge,

 
